Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

This office action is responsive to communication filed on 08/16/2021. Claims 1 - 20 have been examined. 
Response to Arguments

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 2 - page 6 (all), filed August 16 2021, with respect to claims 1 - 20 have been fully considered and are not persuasive.   

Regarding claim 1 the applicant argued that the references do not teach or suggest select a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in from the service providing server or a throughput rate.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Ling (par0065 and par0279) clearly teaches this limitation. Par0065 teaches this protocol may be different from other wireless protocols that transmit information by varying the power level, frequency, and/or phase of a sinusoidal wave. In other applications, the system may be complaint with WiMax or IEEE 802.16a or may have a frequency band within a range of about 2 to about 11 GHz, a range of about 31 miles, and a data transfer rate of about 70 Mbps. In other applications, the device 300 
           Under the broadest reasonable interpretation, the  combination of the systems as disclosed by Alrabady, Kim and Ling, reads upon “A telematics service system, the system comprising a telematics server connected to a service providing server and a telematics gateway over a network, wherein the telematics server is configured to: transmit or receive data to or from a vehicle through the telematics gateway, select a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in from the service providing server or a throughput rate, and determine a final protocol of the recommendation protocol, through a handshake with the vehicle.” as recites in the claim 1.   
      

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady et al (US20090077267A1) hereinafter Alrabady in view of Kim et al. (US20070082679A1) hereinafter Kim in view of Ling et al. (US20130013347A1) hereinafter Ling. 

As per claim 1. A telematics service system, the system comprising (Alrabady, Fig 1, par0031 teaches telematics systems have been proposed which allow for an in-vehicle communications gateway module 130 to function as a vehicle-side server 132 which also acts as a telecommunication controller for in-vehicle computer modules 142, 144, 146).
a telematics server connected to, (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132 which allows the in-vehicle communications gateway module 130 to communicate with the client device 110 over a wired or wireless link 122).
a telematics gateway over a network, (Alrabady, Fig 1 (gateway-130), par0023 teaches The vehicle 125 includes an in-vehicle communications gateway module 130 and a number of computer modules 142, 144, 146 in the vehicle 125. The in-vehicle communications gateway module 130 communicates with other computer modules 142, 144, 146 in the vehicle 125 via an internal vehicle network. The in-vehicle communications gateway module 130 communicates with the remote client device 110 via a network such as the Internet or other IP network).
wherein the telematics server is configured to: transmit or receive data to or from a vehicle through the telematics gateway, with the vehicle (Alrabady, Fig 1 (gateway-130), par0038 teaches at step 330, the computer module 142 provides the requested data to HTTP server 132 at the in-vehicle communications gateway module 130, and at step 340, the HTTP server 132 serves the data (via standard port 80 of the HTTP server 132) to remote HTTP client device 110 according to standard Internet protocols (e.g. HTTP-over-TCP-over-IP). For purposes of illustration, the data exchanges between 142 and 130 and between 110 and 130 are both illustrated using one arrow; however, it will be appreciated that in reality, each of the data exchanges may involve at least one request, and multiple responses and acknowledgements between each pair of entities).
          Alrabady does not explicitly discloses a service providing server, the service providing server.
          Kim however discloses a service providing server, the service providing server (Kim, par0038 teaches the message transporting/receiving unit 20 receives service request messages of diverse formats from the telematics terminal 11, transmits the service request messages to the service providing server 13, receives a service response message corresponding to the service request message from the service providing server 13 and transports the service response message to the telematics terminal 11).

          Alrabady and Kim do not explicitly disclose select a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in from or a throughput rate, and determine a final protocol of the recommendation protocol, through a handshake.
          Ling however discloses select a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in from or a throughput rate, and determine a final protocol of the recommendation protocol, through a handshake (Ling, par0065 and par0279. Par0065 teaches the device 300 may be Ultra-wideband compliant and may transmit information by generating radio energy at specific time instants and occupying large bandwidth, thus enabling a pulse-position or time-modulation communications. This protocol may be different from other wireless protocols that transmit information by varying the power level, frequency, and/or phase of a sinusoidal wave. In other applications, the system may be complaint with WiMax or IEEE 802.16a or may have a frequency band within a range of about 2 to about 11 GHz, a range of about 31 miles, and a data transfer rate of about 70 Mbps. In other applications, the device 300 may be compliant with a Wi-Fi protocols or multiple protocols or subsets (e.g., ZigBee, High Speed Packet Access (e.g., High Speed Downlink Packet Access and/or High Speed Uplink Packet Access), Bluetooth, Mobile-Fi, Ultrawideband, Wi-Fi, WiMax, mobile WiMax, cellular, satellite, etc., referred to as the transceiver protocols) that may be automatically detected and selected (through a handshaking, for example, that may automatically determine the source type of the transmission e.g., by a query for example, and may attempt to match it) and may enable this automatic access through one or more communication nodes. In some systems, automatic selection and/or detection may occur through an exchange of signals that acknowledge a communication or a transfer of information or data may occur at a desired or predetermined channel capacity. Par0279 teaches in-vehicle bus protocol may be identified through a sequential handshake. The device 300 may cycle through a plurality of protocols by transmitting requests in different protocols while waiting for a valid response. When a valid response is received, the communication controller or processors may store the identity of the validated protocol (or if more than one protocol is used, store the identity of the valid protocols) in a cache or a non-volatile memory and loads software routines (or a Basic Input/Output System, BIOS, from a non-volatile to an operational memory) that support data transfer or exchanges between the device 300, the vehicles 1902 and 1904, and input/output nodes).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           select a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in from or a throughput rate, and determine a final protocol of the recommendation protocol, through a handshake, as taught by Ling in the system of Alrabady and Kim, so in-vehicle communication occurs 

As per claim 11. A telematics service method in a telematics service system  (Alrabady, Fig 1, par0031 teaches telematics systems have been proposed which allow for an in-vehicle communications gateway module 130 to function as a vehicle-side server 132 which also acts as a telecommunication controller for in-vehicle computer modules 142, 144, 146).
including a telematics server connected to , by the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132 which allows the in-vehicle communications gateway module 130 to communicate with the client device 110 over a wired or wireless link 122).
a telematics gateway over a network and a vehicle connected to the telematics gateway (Alrabady, Fig 1 (gateway-130), par0023 teaches The vehicle 125 includes an in-vehicle communications gateway module 130 and a number of computer modules 142, 144, 146 in the vehicle 125. The in-vehicle communications gateway module 130 communicates with other computer modules 142, 144, 146 in the vehicle 125 via an internal vehicle network. The in-vehicle communications gateway module 130 communicates with the remote client device 110 via a network such as the Internet or other IP network).
(Alrabady, Fig 1 (gateway-130), par0038 teaches at step 330, the computer module 142 provides the requested data to HTTP server 132 at the in-vehicle communications gateway module 130, and at step 340, the HTTP server 132 serves the data (via standard port 80 of the HTTP server 132) to remote HTTP client device 110 according to standard Internet protocols (e.g. HTTP-over-TCP-over-IP). For purposes of illustration, the data exchanges between 142 and 130 and between 110 and 130 are both illustrated using one arrow; however, it will be appreciated that in reality, each of the data exchanges may involve at least one request, and multiple responses and acknowledgements between each pair of entities).
          Alrabady does not explicitly discloses a service providing server, the service providing server.
          Kim however discloses a service providing server, the service providing server (Kim, par0038 teaches the message transporting/receiving unit 20 receives service request messages of diverse formats from the telematics terminal 11, transmits the service request messages to the service providing server 13, receives a service response message corresponding to the service request message from the service providing server 13 and transports the service response message to the telematics terminal 11).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           a service providing server, the service providing server, as taught by Kim in the method of Alrabady, so a telematics terminal for a vehicle loaded with an application program 
          Alrabady and Kim do not explicitly disclose selecting, a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the flowing data or a throughput rate; and determining, a final protocol among the recommendation protocol through a handshake with the vehicle.
          Ling however discloses selecting, a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the flowing data or a throughput rate; and determining, a final protocol among the recommendation protocol through a handshake with the vehicle (Ling, par0065 and par0279. Par0065 teaches the device 300 may be Ultra-wideband compliant and may transmit information by generating radio energy at specific time instants and occupying large bandwidth, thus enabling a pulse-position or time-modulation communications. This protocol may be different from other wireless protocols that transmit information by varying the power level, frequency, and/or phase of a sinusoidal wave. In other applications, the system may be complaint with WiMax or IEEE 802.16a or may have a frequency band within a range of about 2 to about 11 GHz, a range of about 31 miles, and a data transfer rate of about 70 Mbps. In other applications, the device 300 may be compliant with a Wi-Fi protocols or multiple protocols or subsets (e.g., ZigBee, High Speed Packet Access (e.g., High Speed Downlink Packet Access and/or High Speed Uplink Packet Access), Bluetooth, Mobile-Fi, Ultrawideband, Wi-Fi, WiMax, mobile WiMax, cellular, satellite, etc., referred to as the transceiver protocols) that may be automatically detected and selected (through a handshaking, for example, that may automatically determine the source type of the transmission e.g., by a query for example, and may attempt to match it) and may enable this automatic access through one or more communication nodes. In some systems, automatic selection and/or detection may occur through an exchange of signals that acknowledge a communication or a transfer of information or data may occur at a desired or predetermined channel capacity. Par0279 teaches in-vehicle bus protocol may be identified through a sequential handshake. The device 300 may cycle through a plurality of protocols by transmitting requests in different protocols while waiting for a valid response. When a valid response is received, the communication controller or processors may store the identity of the validated protocol (or if more than one protocol is used, store the identity of the valid protocols) in a cache or a non-volatile memory and loads software routines (or a Basic Input/Output System, BIOS, from a non-volatile to an operational memory) that support data transfer or exchanges between the device 300, the vehicles 1902 and 1904, and input/output nodes).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           selecting, a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the flowing data or a throughput rate; and determining, a final protocol among the recommendation protocol through a handshake with the vehicle, as taught by Ling in the method of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may 

As per claim 20. Alrabady, Kim and Ling disclose the method of claim 11.
           Alrabady further discloses by the telematics server, the telematics gateway, (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132 which allows the in-vehicle communications gateway module 130 to communicate with the client device 110 over a wired or wireless link 122).
transmitting and receiving, by the telematics server, the data to or from the vehicle through the communication path (Alrabady, Fig 1 (gateway-130), par0023 teaches The vehicle 125 includes an in-vehicle communications gateway module 130 and a number of computer modules 142, 144, 146 in the vehicle 125. The in-vehicle communications gateway module 130 communicates with other computer modules 142, 144, 146 in the vehicle 125 via an internal vehicle network. The in-vehicle communications gateway module 130 communicates with the remote client device 110 via a network such as the Internet or other IP network).
the telematics gateway, establishing, by the telematics server, a communication path with the vehicle based on (Alrabady, Fig 1 (gateway-130), par0038 teaches at step 330, the computer module 142 provides the requested data to HTTP server 132 at the in-vehicle communications gateway module 130, and at step 340, the HTTP server 132 serves the data (via standard port 80 of the HTTP server 132) to remote HTTP client device 110 according to standard Internet protocols (e.g. HTTP-over-TCP-over-IP). For purposes of illustration, the data exchanges between 142 and 130 and between 110 and 130 are both illustrated using one arrow; however, it will be appreciated that in reality, each of the data exchanges may involve at least one request, and multiple responses and acknowledgements between each pair of entities).
          Alrabady and Kim do not explicitly disclose further comprising, after the determining of the final protocol: instructing, to set the final protocol; the set final protocol.
          Ling however discloses further comprising, after the determining of the final protocol: instructing, to set the final protocol; the set final protocol (Ling, par0065 and par0279. Par0065 teaches the device 300 may be Ultra-wideband compliant and may transmit information by generating radio energy at specific time instants and occupying large bandwidth, thus enabling a pulse-position or time-modulation communications. This protocol may be different from other wireless protocols that transmit information by varying the power level, frequency, and/or phase of a sinusoidal wave. In other applications, the system may be complaint with WiMax or IEEE 802.16a or may have a frequency band within a range of about 2 to about 11 GHz, a range of about 31 miles, and a data transfer rate of about 70 Mbps. In other applications, the device 300 may be compliant with a Wi-Fi protocols or multiple protocols or subsets (e.g., ZigBee, High Speed Packet Access (e.g., High Speed Downlink Packet Access and/or High Speed Uplink Packet Access), Bluetooth, Mobile-Fi, Ultrawideband, Wi-Fi, WiMax, mobile WiMax, cellular, satellite, etc., referred to as the transceiver protocols) that may be automatically detected and selected (through a handshaking, for example, that may automatically determine the source type of the transmission e.g., by a query for example, and may attempt to match it) and may enable this automatic access through one or more communication nodes. In some systems, automatic selection and/or detection may occur through an exchange of signals that acknowledge a communication or a transfer of information or data may occur at a desired or predetermined channel capacity. Par0279 teaches in-vehicle bus protocol may be identified through a sequential handshake. The device 300 may cycle through a plurality of protocols by transmitting requests in different protocols while waiting for a valid response. When a valid response is received, the communication controller or processors may store the identity of the validated protocol (or if more than one protocol is used, store the identity of the valid protocols) in a cache or a non-volatile memory and loads software routines (or a Basic Input/Output System, BIOS, from a non-volatile to an operational memory) that support data transfer or exchanges between the device 300, the vehicles 1902 and 1904, and input/output nodes).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           further comprising, after the determining of the final protocol: instructing, 
to set the final protocol; the set final protocol, as taught by Ling in the method of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may provide an interoperable communication link with other in-vehicle or external applications and/or devices, see Ling par0062.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Kim further in view of Ling, and further in view of Ljung  et al. (US20180255117A1) hereinafter Ljung.

As per claim 2. Alrabady, Kim and Ling disclose the system of claim 1.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady, Kim and Ling do not explicitly disclose sets a first data level in consideration of at least one of whether the data flowing in from the service providing server is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link.
          Ljung however discloses sets a first data level in consideration of at least one of whether the data flowing in from the service providing server is streaming data (Ljung, par0137 teaches a terminal 100 is connected to a streaming media content server 30 on Internet 20 via a radio access network 1, e.g. a cellular radio network 1.  In the video streaming protocol there is an end-to-end connectivity protocol assumed between the terminal 100 and the content server 30, typically using an adaptive bit rate (ABR) protocol, e.g. MPEG DASH.  Within such a protocol the UE is requested to dynamically select the video quality for each downloaded video segment, matching [sets a first data level in consideration of at least one of whether the data flowing] the varying data 
rate available in the end-to-end communication link.  A significant part of 
these variations will come from dynamic aspects in the radio access network.  
Hence, in order to do as good estimation as possible of suitable bit rate 
variation over time, a network assistance protocol is defined.  With this 
protocol the radio access network can share information about suitable media 
data rates to match current radio access network conditions in a better way 
than the UE can do itself).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           sets a first data level in consideration of at least one of whether the data flowing in from the service providing server is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link, as taught by Ljung in the system of Alrabady, Kim and Ling, so adaptive bit-rate streaming is used in the delivery of streaming media, terminal use local streaming buffer to temporarily cashed data in order to ensure that a media player will always be provided with data, see Ljung par0003.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Kim further in view of Ling further in view of Ljung and further in view of Ohmori et al. (US20080235517A1) hereinafter Ohmori.

As per claim 3. Alrabady, Kim, Ling and Ljung disclose the system of claim 2.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).

          Ling however discloses based on whether an inflow of the data is unstable (Ling, par0065 teaches built-in logic may allow some devices 300 to relay information from one device 300 to another when wireless networks are unavailable [inflow of the data is unstable], device 300 failures occur, bandwidth restrictions occur, or other conditions warrant. In some applications, a receive-and-relay feature in some devices 300 may allow devices 300 to conserve power by not transmitting data or messages continuously and directly to base stations. Some devices 300 may communicate data across relatively short distances (e.g., a few yards or 100 yards between mobile or stationary devices 300, for example) instead of the larger distances a communication to a stationary wireless base station may require).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           based on whether an inflow of the data is unstable, as taught by Ling in the system of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may provide an interoperable communication link with other in-vehicle or external applications and/or devices, see Ling par0062.
          Alrabady, Kim, Ling and Ljung do not explicitly disclose sets a first abruption flag.
          Ohmori however discloses sets a first abruption flag (Ohmori, par0926 teaches after writing the broadcast key BK_2, the update unit 1106 deletes the encryption scheme information set 1142 including the scheme identifier “B_1” of the encryption scheme list 1133 and sets the 1st update flag 181 to “1”[ sets a first abruption flag]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           sets a first abruption flag, as taught by Ohmori in the system of Alrabady, Kim, Ling and Ljung, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.

Claims 4 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Kim further in view of Ling further in view of Ljung further in view of Ohmori and further in view of Bergsson et al. (US20020071388A1) hereinafter Bergsson.

As per claim 4. Alrabady, Kim, Ling, Ljung and Ohmori disclose the system of claim 3.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady, Kim, Ling and Ljung do not explicitly disclose and a second abruption flag in consideration of the.
          Ohmori however discloses and a second abruption flag in consideration of the (Ohmori, par0369-0370 teaches the update unit 106 sets the 2nd update flag 182 of the storage unit 110 to “1”, which herewith completes the update of the public-key encryption scheme. From here onward, when receiving a request of the 2nd update flag [a second abruption flag] from the memory card 300, the update unit 106 reads the 2nd update flag 182 “1” from the storage unit 110 and transmits the read 2nd update flag 182 “1” to the memory card 300).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           and a second abruption flag in consideration of the, as taught by Ohmori in the system of Alrabady, Kim, Ling and Ljung, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.
          Alrabady, Kim, Ling, Ljung and Ohmori do not explicitly disclose measures an amount of the flowing data to calculate the throughput rate and an amount of change in the throughput rate and sets a second data level, calculated throughput rate and the calculated amount of change in the throughput rate.
          Bergsson however discloses measures an amount of the flowing data to calculate the throughput rate and an amount of change in the throughput rate and sets a second data level, calculated throughput rate and the calculated amount of change in the throughput rate (Bergsson, par0032 teaches a burst of N consecutive packets may be transmitted from the sender. The time for receiving those N consecutive packets is calculated at the receiver, and the throughput is ascertained. A second set of N consecutive packets is then utilized to calculate the throughput. Numerous such calculations are made and an average taken. However, the calculations are made using overlapping sets of packets in order to provide a smooth function. Thus, packets 1, 2 and 3 are utilized to calculate throughput 1, packets 2, 3 and 4 may be utilized to calculate throughput 2, and packets 4, 5 and 6 may be utilized to calculate still a third throughput. After a specified number of throughputs are calculated, the average throughput is measured and utilized in the formulas described herein).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           measures an amount of the flowing data to calculate the throughput rate and an amount of change in the throughput rate and sets a second data level, calculated throughput rate and the calculated amount of change in the throughput rate, as taught by Bergsson in the system of Alrabady, Kim, Ling, Ljung and Ohmori, so by calculating throughput rate and the rate of change of the throughput at the receiving end, and then transmitting the throughput back to the receiver, the receiver has all of the information it needs to determine the size of the congestion window and does not have to estimate congestion window for acknowledgements, see Bergsson par0019.

As per claim 5. Alrabady, Kim, Ling, Ljung, Ohmori and Bergsson disclose the system of claim 4.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady and Kim do not explicitly disclose maps the first data level and the second data level to a predefined lookup table, to select a recommendation candidate protocol.
          Ling however discloses maps the first data level and the second data level to a predefined lookup table, (Ling, par0007 teaches a data logging device tracks the operation of a vehicle and/or operator behavior. The device includes a storage device (which may be removable or portable) having a first memory portion that may be read from and may be written to in a vehicle and a second memory portion that may be read from and may be written to in a vehicle. The second memory portion may retain data attributes associated with the data stored in the first memory portion. A processor reads data from an automotive bus that transfers data from vehicle sensors to other automotive components. The processor writes data to the first memory portion and the second memory portion that reflect a level of safety. A communication device links the data logging device to a network of computers).
to select a recommendation candidate protocol (Ling, par0279 teaches in-vehicle bus protocol may be identified through a sequential handshake. The device 300 may cycle through a plurality of protocols by transmitting requests in different protocols while waiting for a valid response. When a valid response is received, the communication controller or processors may store the identity of the validated protocol (or if more than one protocol is used, store the identity of the valid protocols) in a cache or a non-volatile memory and loads software routines (or a Basic Input/Output System, BIOS, from a non-volatile to an operational memory) that support data transfer or exchanges between the device 300, the vehicles 1902 and 1904, and input/output nodes).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           maps the first data level and the second data level to a predefined lookup table, to select a recommendation candidate protocol, as taught by Ling in the system of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, 

As per claim 6. Alrabady, Kim, Ling, Ljung, Ohmori and Bergsson disclose the system of claim 5.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady does not explicitly discloses selects a predefined reliable protocol as the recommendation candidate protocol when.
          Kim however discloses selects a predefined reliable protocol as the recommendation candidate protocol when (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           
          Alrabady, Kim, Ling and Ljung do not explicitly disclose at least one of the first abruption flag or the second abruption flag is set to "enable".
          Ohmori however discloses at least one of the first abruption flag or the second abruption flag is set to "enable" (Ohmori, par0926 teaches after writing the broadcast key BK_2, the update unit 1106 deletes the encryption scheme information set 1142 including the scheme identifier “B_1” of the encryption scheme list 1133 and sets the 1st update flag 181 to “1”[ sets a first abruption flag to enable]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           at least one of the first abruption flag or the second abruption flag is set to "enable", as taught by Ohmori in the system of Alrabady, Kim, Ling and Ljung, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.

As per claim 7. Alrabady, Kim, Ling, Ljung, Ohmori and Bergsson disclose the system of claim 6.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).

          Kim however discloses determines a reliable protocol of the recommendation candidate protocol as the recommendation protocol when (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           determines a reliable protocol of the recommendation candidate protocol as the recommendation protocol when, as taught by Kim in the system of Alrabady, so a telematics terminal for a vehicle loaded with an application program can receive the telematics service from the telematics service providing system, see Kim par0002.
          Alrabady and Kim do not explicitly disclose two or more sources transmitting the data are present.
          Ling however discloses two or more sources transmitting the data are present. (Ling, par0314teaches Some alternative systems or devices compliant with one or more of the transceiver protocols may communicate with one or more in-vehicle displays, including touch sensitive displays. In-vehicle and out-of-vehicle wireless connectivity between the device 300, the vehicle, and one or more wireless networks provide high speed connections that allow users to initiate or complete a transaction at any time within a stationary or moving vehicle. The wireless connections may [the sources transmitting the data may or may not be present] provide access to, or transmit, static or dynamic content (live audio or video streams, for example) [two or more transmitting]. The content may include raw data elements, derived data elements, or calculated data elements (e.g., vehicle-related data). Other content may be related to entertainment and comfort, or facilitate electronic commerce or transactions. Some devices 300 allow users to amend or enter into insurance policies through the wireless connections of the vehicle or the wireless processor 2304 of the device 300. Some devices 300 may provide turn-key access to insurance coverage to new vehicle buyers before the vehicle leaves a sales lot).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           two or more sources transmitting the data are present, as taught by Ling in the system of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may provide an interoperable communication link with other in-vehicle or external applications and/or devices, see Ling par0062.

As per claim 8. Alrabady, Kim, Ling, Ljung, Ohmori and Bergsson disclose the system of claim 7.
(Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady does not explicitly discloses determines a lightweight protocol of the recommendation candidate protocol as the recommendation protocol when.
          Kim however discloses determines a lightweight protocol of the recommendation candidate protocol as the recommendation protocol when (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS) [lightweight protocol], a packet message such as Transmission Control Protocol (TCP), and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           determines a lightweight protocol of the recommendation candidate protocol as the recommendation protocol when, as taught by Kim in the system of Alrabady, so a telematics terminal for a vehicle loaded with an application program can receive the telematics service from the telematics service providing system, see Kim par0002.
          Alrabady and Kim do not explicitly disclose the two or more sources transmitting the data are not present.
(Ling, par0314teaches Some alternative systems or devices compliant with one or more of the transceiver protocols may communicate with one or more in-vehicle displays, including touch sensitive displays. In-vehicle and out-of-vehicle wireless connectivity between the device 300, the vehicle, and one or more wireless networks provide high speed connections that allow users to initiate or complete a transaction at any time within a stationary or moving vehicle. The wireless connections may [the sources transmitting the data may or may not be present] provide access to, or transmit, static or dynamic content (live audio or video streams, for example) [two or more transmitting]. The content may include raw data elements, derived data elements, or calculated data elements (e.g., vehicle-related data). Other content may be related to entertainment and comfort, or facilitate electronic commerce or transactions. Some devices 300 allow users to amend or enter into insurance policies through the wireless connections of the vehicle or the wireless processor 2304 of the device 300. Some devices 300 may provide turn-key access to insurance coverage to new vehicle buyers before the vehicle leaves a sales lot).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           the two or more sources transmitting the data are not present, as taught by Ling in the system of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Kim further in view of Ling, and further in view of Pal (US20190208443A1) hereinafter Pal, and further in view of Zhang et al. (US20200213287A1) hereinafter Zhang.

As per claim 9. Alrabady, Kim and Ling disclose the system of claim 1.
          Alrabady and Kim do not explicitly disclose and determines the final protocol,.
          Ling however discloses and determines the final protocol, (Ling, par0279 teaches in-vehicle bus protocol may be identified through a sequential handshake. The device 300 may cycle through a plurality of protocols by transmitting requests in different protocols while waiting for a valid response. When a valid response is received, the communication controller or processors may store the identity of the validated protocol (or if more than one protocol is used, store the identity of the valid protocols) in a cache or a non-volatile memory and loads software routines (or a Basic Input/Output System, BIOS, from a non-volatile to an operational memory) that support data transfer or exchanges between the device 300, the vehicles 1902 and 1904, and input/output nodes).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           and determines the final protocol, as taught by Ling in the system of Alrabady and Kim, 
          Alrabady, Kim and Ling do not explicitly disclose wherein the vehicle determines a data priority depending on the type of the data, in consideration of the data priority.
          Pal however discloses wherein the vehicle determines a data priority depending on the type of the data, in consideration of the data priority (Pal, par0033 teaches the base station device 102 prioritizes network traffic (e.g., data packets) based on a plurality of traffic types.  For example, the base station device 102 may give the greatest priority to network traffic that is sent to and from an automated vehicular control system (e.g., device used to control a self-driving car), give the next greatest priority to navigation data (e.g., data to and from a network server that provides map data and driving directions), and may give a lowest priority to entertainment traffic (e.g., to 
and from a network server that provides music or audiovisual streams).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the vehicle determines a data priority depending on the type of the data in consideration of the data priority, as taught by Pal in the system of Alrabady, Kim and Ling, so data may be dynamically rerouted between the satellite and terrestrial networks overcoming many factors including cost, network conditions, and weather conditions, see Pal par0003.

          Zhang however discloses determines a vehicle security level and, the vehicle security level . (Zhang, par0036 teaches a vehicle may have a hundred or more ECUs, …. ECUs with lower security levels may be grouped based on their security levels and other criteria, where ECUs in a group may share a same symmetric security key. In some embodiments, the security keys used for communication between ECUs with higher security levels may not be used by any ECUs having lower security levels, while security keys used by groups of ECUs with lower security levels may also be used by the ECUs with lower security levels to communicate with some ECUs with higher security levels.
in consideration of a destination of the data and a destination function, (Zhang, par0099 teaches AD security subsystem 922 can provide security and protection to the vehicle by regulating access to various features and functions of the vehicle and by performing operations to minimize security and safety threats. …. ACM 942 can regulate access to the passenger cabin, the vehicle compartments, etc., to regulate physical access to the vehicle. ACM 942 can also regulate access to software features and functions provided by other electronic components of the vehicle including, for example, infotainment system 904. For example, infotainment system 904 may provide access to certain content (e.g., entertainment, news, navigation information, etc.), [destination of the data] and the access to the content can be restricted to certain privileged users/passengers).
 (Zhang, par0094-0095 anomaly/incident detection and response module 816 can include logic to analyze the real-time environment data and real-time operation data (from real-time sensory module 808), position information of fleet of vehicles 802 (from positioning system 810), public events alerts/reports (from event alert module 828), warnings of potential security threats (from threat intelligence source 820), and ecosystem data (from ecosystem situation 822), and identify potential safety and/or security risks….. anomaly/incident detection and response module 816 may determine, based on position information of the vehicle from positioning system 810, whether the vehicle is at a location where the compartment door is not expected to be opened. If the position information indicates that vehicle is at a repair shop, at the vehicle owner's premise, etc., at the time when the attempt to access the compartment door is detected, and a temporary access request to a vehicle compartment is received, anomaly/incident detection and response module 816 may determine that the attempted access does not pose a security risk and may grant access to the vehicle compartment. As another example, if the information provided by threat intelligence source 820, together with the position information from positioning system 810, indicate that the vehicle is located in an area where car theft is rampant, and an access attempt from a user who has no access right to the vehicle compartment is detected, anomaly/incident detection and response module 816 may determine that the attempted access poses a heightened security risk and can provide an appropriate response (e.g., by disabling the access to the vehicle compartment, by issuing an alert to law enforcement, etc).


As per claim 18. Alrabady, Kim and Ling disclose the method of claim 11.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady and Kim do not explicitly disclose wherein the determining a final protocol includes, the final protocol, of the final protocol.
          Ling however discloses wherein the determining a final protocol includes, the final protocol, of the final protocol (Ling, par0279 teaches in-vehicle bus protocol may be identified through a sequential handshake. The device 300 may cycle through a plurality of protocols by transmitting requests in different protocols while waiting for a valid response. When a valid response is received, the communication controller or processors may store the identity of the validated protocol (or if more than one protocol is used, store the identity of the valid protocols) in a cache or a non-volatile memory and loads software routines (or a Basic Input/Output System, BIOS, from a non-volatile to an operational memory) that support data transfer or exchanges between the device 300, the vehicles 1902 and 1904, and input/output nodes).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the determining a final protocol includes, the final protocol, of the final protocol, as taught by Ling in the method of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may provide an interoperable communication link with other in-vehicle or external applications and/or devices, see Ling par0062.
          Alrabady, Kim and Ling do not explicitly disclose determining, by the vehicle, a data priority depending on the type of the data; in consideration of the data priority.
          Pal however discloses determining, by the vehicle, a data priority depending on the type of the data; in consideration of the data priority (Pal, par0033 teaches the base station device 102 prioritizes network traffic (e.g., data packets) based on a plurality of traffic types.  For example, the base station device 102 may give the greatest priority to network traffic that is sent to and from an automated vehicular control system (e.g., device used to control a self-driving car), give the next greatest priority to navigation data (e.g., data to and from a network server that provides map data and driving 
directions), and may give a lowest priority to entertainment traffic (e.g., to 
and from a network server that provides music or audiovisual streams).

          Alrabady, Kim, Ling and Pal do not explicitly disclose determining, the vehicle, a vehicle security level and a vehicle function damage level in consideration of a destination of the data and a destination function; selecting, the vehicle, the vehicle security level, and the vehicle function damage level; and notifying, by the vehicle.
          Zhang however discloses determining, the vehicle, a vehicle security level and, the vehicle security level . (Zhang, par0036 teaches a vehicle may have a hundred or more ECUs, …. ECUs with lower security levels may be grouped based on their security levels and other criteria, where ECUs in a group may share a same symmetric security key. In some embodiments, the security keys used for communication between ECUs with higher security levels may not be used by any ECUs having lower security levels, while security keys used by groups of ECUs with lower security levels may also be used by the ECUs with lower security levels to communicate with some ECUs with higher security levels.
in consideration of a destination of the data and a destination function; selecting, the vehicle,. (Zhang, par0099 teaches AD security subsystem 922 can provide security and protection to the vehicle by regulating access to various features and functions of the vehicle and by performing operations to minimize security and safety threats. …. ACM 942 can regulate access to the passenger cabin, the vehicle compartments, etc., to regulate physical access to the vehicle. ACM 942 can also regulate access to software features and functions provided by other electronic components of the vehicle including, for example, infotainment system 904. For example, infotainment system 904 may provide access to certain content (e.g., entertainment, news, navigation information, etc.), [destination of the data] and the access to the content can be restricted to certain privileged users/passengers).
a vehicle function damage level and the vehicle function damage level; and notifying, by the vehicle. (Zhang, par0094-0095 anomaly/incident detection and response module 816 can include logic to analyze the real-time environment data and real-time operation data (from real-time sensory module 808), position information of fleet of vehicles 802 (from positioning system 810), public events alerts/reports (from event alert module 828), warnings of potential security threats (from threat intelligence source 820), and ecosystem data (from ecosystem situation 822), and identify potential safety and/or security risks….. anomaly/incident detection and response module 816 may determine, based on position information of the vehicle from positioning system 810, whether the vehicle is at a location where the compartment door is not expected to be opened. If the position information indicates that vehicle is at a repair shop, at the vehicle owner's premise, etc., at the time when the attempt to access the compartment door is detected, and a temporary access request to a vehicle compartment is received, anomaly/incident detection and response module 816 may determine that the attempted access does not pose a security risk and may grant access to the vehicle compartment. As another example, if the information provided by threat intelligence source 820, together with the position information from positioning system 810, indicate that the vehicle is located in an area where car theft is rampant, and an access attempt from a user who has no access right to the vehicle compartment is detected, anomaly/incident detection and response module 816 may determine that the attempted access poses a heightened security risk and can provide an appropriate response (e.g., by disabling the access to the vehicle compartment, by issuing an alert to law enforcement, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           determining, the vehicle, a vehicle security level and a vehicle function damage level in consideration of a destination of the data and a destination function; selecting, the vehicle, the vehicle security level, and the vehicle function damage level; and notifying, by the vehicle, as taught by Zhang in the method of Alrabady, Kim, Ling and Pal, so securing the electronic control units of autonomous vehicle help to ensure the security and safety of the entire vehicle, see Zhang par0003.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Kim further in view of Ling further in view of Pal further in view of Zhang and further in view of Bergsson.

As per claim 10. Alrabady, Kim, Ling, Pal and Zhang disclose the system of claim 9.

          Ling however discloses wherein the vehicle selects a protocol, from among the recommendation protocol as the final protocol based on, with reference to a protocol determination  (Ling, par0065 teaches the device 300 may be Ultra-wideband compliant and may transmit information by generating radio energy at specific time instants and occupying large bandwidth, thus enabling a pulse-position or time-modulation communications. This protocol may be different from other wireless protocols that transmit information by varying the power level, frequency, and/or phase of a sinusoidal wave. In other applications, the system may be complaint with WiMax or IEEE 802.16a or may have a frequency band within a range of about 2 to about 11 GHz, a range of about 31 miles, and a data transfer rate of about 70 Mbps. In other applications, the device 300 may be compliant with a Wi-Fi protocols or multiple protocols or subsets (e.g., ZigBee, High Speed Packet Access (e.g., High Speed Downlink Packet Access and/or High Speed Uplink Packet Access), Bluetooth, Mobile-Fi, Ultrawideband, Wi-Fi, WiMax, mobile WiMax, cellular, satellite, etc., referred to as the transceiver protocols) that may be automatically detected and selected (through a handshaking, for example, that may automatically determine the source type of the transmission e.g., by a query for example, and may attempt to match it) and may enable this automatic access through one or more communication nodes. In some systems, automatic selection and/or detection may occur through an exchange of signals that acknowledge a communication or a transfer of information or data may occur at a desired or predetermined channel capacity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           select a recommendation protocol capable of being used to transmit or receive the data, based on at least one of a type of the data flowing in from or a throughput rate, and determine a final protocol of the recommendation protocol, through a handshake, as taught by Ling in the system of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may provide an interoperable communication link with other in-vehicle or external applications and/or devices, see Ling par0062.
          Alrabady, Kim, Ling and Pal do not explicitly disclose the vehicle security level, the vehicle function damage level, map.
          Zhang however discloses the vehicle security level (Zhang, par0036 teaches a vehicle may have a hundred or more ECUs, …. ECUs with lower security levels may be grouped based on their security levels and other criteria, where ECUs in a group may share a same symmetric security key. In some embodiments, the security keys used for communication between ECUs with higher security levels may not be used by any ECUs having lower security levels, while security keys used by groups of ECUs with lower security levels may also be used by the ECUs with lower security levels to communicate with some ECUs with higher security levels.
 (Zhang, par0094-0095 anomaly/incident detection and response module 816 can include logic to analyze the real-time environment data and real-time operation data (from real-time sensory module 808), position information of fleet of vehicles 802 (from positioning system 810), public events alerts/reports (from event alert module 828), warnings of potential security threats (from threat intelligence source 820), and ecosystem data (from ecosystem situation 822), and identify potential safety and/or security risks….. anomaly/incident detection and response module 816 may determine, based on position information of the vehicle from positioning system 810, whether the vehicle is at a location where the compartment door is not expected to be opened. If the position information indicates that vehicle is at a repair shop, at the vehicle owner's premise, etc., at the time when the attempt to access the compartment door is detected, and a temporary access request to a vehicle compartment is received, anomaly/incident detection and response module 816 may determine that the attempted access does not pose a security risk and may grant access to the vehicle compartment. As another example, if the information provided by threat intelligence source 820, together with the position information from positioning system 810 [map], indicate that the vehicle is located in an area where car theft is rampant, and an access attempt from a user who has no access right to the vehicle compartment is detected, anomaly/incident detection and response module 816 may determine that the attempted access poses a heightened security risk and can provide an appropriate response (e.g., by disabling the access to the vehicle compartment, by issuing an alert to law enforcement, etc).

          Alrabady, Kim, Ling, Pal and Zhang do not explicitly disclose of which an amount of data transfer is the greatest.
          Bergsson however discloses of which an amount of data transfer is the greatest (Bergsson, par0044 teaches determination is made at step 404 as to whether the recipient agent is mTCP (mobile transport control protocol) programmed and capable of calculating the throughput rate. If the answer to query 404 is positive, the throughput is calculated by the receiver at step 406. If the answer to query 404 is negative, the system reverts to step 402. The system now checks whether the throughput rate has changed from prior rates at step 407. If the rate has not changed, the system goes to step 402. If the rate has changed, the new rate of throughput is installed at step 408 and the system reverts to step 402. The calculated throughput rate is updated at step 408, and the system reverts to step 402 to await an additional packet and continue as described above).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           of which an amount of data transfer is the greatest, as taught by Bergsson in the system of Alrabady, Kim, Ling, Pal and Zhang, so by calculating throughput rate and the rate of 

As per claim 19. Alrabady, Kim, Ling, Pal and Zhang disclose the method of claim 18.
          Alrabady and Kim do not explicitly disclose wherein the selecting the final protocol includes selecting a protocol, from among the recommendation protocol as the final protocol based on, with reference to a protocol determination.
          Ling however discloses wherein the selecting the final protocol includes selecting a protocol, from among the recommendation protocol as the final protocol based on, with reference to a protocol determination  (Ling, par0065 teaches the device 300 may be Ultra-wideband compliant and may transmit information by generating radio energy at specific time instants and occupying large bandwidth, thus enabling a pulse-position or time-modulation communications. This protocol may be different from other wireless protocols that transmit information by varying the power level, frequency, and/or phase of a sinusoidal wave. In other applications, the system may be complaint with WiMax or IEEE 802.16a or may have a frequency band within a range of about 2 to about 11 GHz, a range of about 31 miles, and a data transfer rate of about 70 Mbps. In other applications, the device 300 may be compliant with a Wi-Fi protocols or multiple protocols or subsets (e.g., ZigBee, High Speed Packet Access (e.g., High Speed Downlink Packet Access and/or High Speed Uplink Packet Access), Bluetooth, Mobile-Fi, Ultrawideband, Wi-Fi, WiMax, mobile WiMax, cellular, satellite, etc., referred to as the transceiver protocols) that may be automatically detected and selected (through a handshaking, for example, that may automatically determine the source type of the transmission e.g., by a query for example, and may attempt to match it) and may enable this automatic access through one or more communication nodes. In some systems, automatic selection and/or detection may occur through an exchange of signals that acknowledge a communication or a transfer of information or data may occur at a desired or predetermined channel capacity).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the selecting the final protocol includes selecting a protocol, from among the recommendation protocol as the final protocol based on, with reference to a protocol determination, through a handshake, as taught by Ling in the method of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may provide an interoperable communication link with other in-vehicle or external applications and/or devices, see Ling par0062.
          Alrabady, Kim, Ling and Pal do not explicitly disclose the vehicle security level and the vehicle function damage level, map.
          Zhang however discloses the vehicle security level (Zhang, par0036 teaches a vehicle may have a hundred or more ECUs, …. ECUs with lower security levels may be grouped based on their security levels and other criteria, where ECUs in a group may share a same symmetric security key. In some embodiments, the security keys used for communication between ECUs with higher security levels may not be used by any ECUs having lower security levels, while security keys used by groups of ECUs with lower security levels may also be used by the ECUs with lower security levels to communicate with some ECUs with higher security levels.
the vehicle function damage level, map (Zhang, par0094-0095 anomaly/incident detection and response module 816 can include logic to analyze the real-time environment data and real-time operation data (from real-time sensory module 808), position information of fleet of vehicles 802 (from positioning system 810), public events alerts/reports (from event alert module 828), warnings of potential security threats (from threat intelligence source 820), and ecosystem data (from ecosystem situation 822), and identify potential safety and/or security risks….. anomaly/incident detection and response module 816 may determine, based on position information of the vehicle from positioning system 810, whether the vehicle is at a location where the compartment door is not expected to be opened. If the position information indicates that vehicle is at a repair shop, at the vehicle owner's premise, etc., at the time when the attempt to access the compartment door is detected, and a temporary access request to a vehicle compartment is received, anomaly/incident detection and response module 816 may determine that the attempted access does not pose a security risk and may grant access to the vehicle compartment. As another example, if the information provided by threat intelligence source 820, together with the position information from positioning system 810 [map], indicate that the vehicle is located in an area where car theft is rampant, and an access attempt from a user who has no access right to the vehicle compartment is detected, anomaly/incident detection and response module 816 may determine that the attempted access poses a heightened security risk and can provide an appropriate response (e.g., by disabling the access to the vehicle compartment, by issuing an alert to law enforcement, etc).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           the vehicle security level and the vehicle function damage level, map, as taught by Zhang in the method of Alrabady, Kim, Ling and Pal, so securing the electronic control units of autonomous vehicle help to ensure the security and safety of the entire vehicle, see Zhang par0003.
          Alrabady, Kim, Ling, Pal and Zhang do not explicitly disclose of which an amount of data transfer is the greatest.
          Bergsson however discloses of which an amount of data transfer is the greatest (Bergsson, par0044 teaches determination is made at step 404 as to whether the recipient agent is mTCP (mobile transport control protocol) programmed and capable of calculating the throughput rate. If the answer to query 404 is positive, the throughput is calculated by the receiver at step 406. If the answer to query 404 is negative, the system reverts to step 402. The system now checks whether the throughput rate has changed from prior rates at step 407. If the rate has not changed, the system goes to step 402. If the rate has changed, the new rate of throughput is installed at step 408 and the system reverts to step 402. The calculated throughput rate is updated at step 408, and the system reverts to step 402 to await an additional packet and continue as described above).
.

Claims 12 and 16 - 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Kim further in view of Ling further in view of Ljung and further in view of Bergsson.

As per claim 12. Alrabady, Kim and Ling disclose the method of claim 11.
          Alrabady does not explicitly discloses determining the recommendation protocol of the recommendation candidate protocol depending on whether.
          Kim however discloses determining the recommendation protocol of the recommendation candidate protocol depending on whether (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           determining the recommendation protocol of the recommendation candidate protocol depending on whether, as taught by Kim in the method of Alrabady, so a telematics terminal for a vehicle loaded with an application program can receive the telematics service from the telematics service providing system, see Kim par0002.
          Alrabady and Kim do not explicitly disclose mapping the first data level and the second data level to a predefined lookup table to select a recommendation candidate protocol, two or more valid sources transmitting the data are present.
          Ling however discloses mapping the first data level and the second data level to a predefined lookup table (Ling, par0007 teaches a data logging device tracks the operation of a vehicle and/or operator behavior. The device includes a storage device (which may be removable or portable) having a first memory portion that may be read from and may be written to in a vehicle and a second memory portion that may be read from and may be written to in a vehicle. The second memory portion may retain data attributes associated with the data stored in the first memory portion. A processor reads data from an automotive bus that transfers data from vehicle sensors to other automotive components. The processor writes data to the first memory portion and the second memory portion that reflect a level of safety. A communication device links the data logging device to a network of computers).
(Ling, par0279 teaches in-vehicle bus protocol may be identified through a sequential handshake. The device 300 may cycle through a plurality of protocols by transmitting requests in different protocols while waiting for a valid response. When a valid response is received, the communication controller or processors may store the identity of the validated protocol (or if more than one protocol is used, store the identity of the valid protocols) in a cache or a non-volatile memory and loads software routines (or a Basic Input/Output System, BIOS, from a non-volatile to an operational memory) that support data transfer or exchanges between the device 300, the vehicles 1902 and 1904, and input/output nodes).
two or more valid sources transmitting the data are present. (Ling, par0314teaches Some alternative systems or devices compliant with one or more of the transceiver protocols may communicate with one or more in-vehicle displays, including touch sensitive displays. In-vehicle and out-of-vehicle wireless connectivity between the device 300, the vehicle, and one or more wireless networks provide high speed connections that allow users to initiate or complete a transaction at any time within a stationary or moving vehicle. The wireless connections may [the sources transmitting the data may or may not be present] provide access to, or transmit, static or dynamic content (live audio or video streams, for example) [two or more transmitting]. The content may include raw data elements, derived data elements, or calculated data elements (e.g., vehicle-related data). Other content may be related to entertainment and comfort, or facilitate electronic commerce or transactions. Some devices 300 allow users to amend or enter into insurance policies through the wireless connections of the vehicle or the wireless processor 2304 of the device 300. Some devices 300 may provide turn-key access to insurance coverage to new vehicle buyers before the vehicle leaves a sales lot).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           mapping the first data level and the second data level to a predefined lookup table to select a recommendation candidate protocol, two or more valid sources transmitting the data are present, as taught by Ling in the method of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may provide an interoperable communication link with other in-vehicle or external applications and/or devices, see Ling par0062.
          Alrabady, Kim and Ling do not explicitly disclose wherein the selecting a recommendation protocol includes: setting a first data level in consideration of at least one of whether the flowing data is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link.
          Ljung however discloses wherein the selecting a recommendation protocol includes: setting a first data level in consideration of at least one of whether the flowing data is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link (Ljung, par0137 teaches a terminal 100 is connected to a streaming media content server 30 on Internet 20 via a radio access network 1, e.g. a cellular radio network 1.  In the video streaming protocol there is an end-to-end connectivity protocol assumed between the terminal 100 and the content server 30, typically using an adaptive bit rate (ABR) protocol, e.g. MPEG DASH.  Within such a protocol the UE is requested to dynamically select the video quality for each downloaded video segment, matching [sets a first data level in consideration of at least one of whether the data flowing] the varying data rate available in the end-to-end communication link.  A significant part of these variations will come from dynamic aspects in the radio access network.  Hence, in order to do as good estimation as possible of suitable bit rate variation over time, a network assistance protocol is defined.  With this protocol the radio access network can share information about suitable media 
data rates to match current radio access network conditions in a better way 
than the UE can do itself).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the selecting a recommendation protocol includes: setting a first data level in consideration of at least one of whether the flowing data is streaming data, whether the data is large data, or whether the data is received from a heavy traffic link, as taught by Ljung in the system of Alrabady, Kim and Ling, so adaptive bit-rate streaming is used in the delivery of streaming media, terminal use local streaming buffer to temporarily cashed data in order to ensure that a media player will always be provided with data, see Ljung par0003.
          Alrabady, Kim, Ling and Ljung do not explicitly disclose measuring an amount of data flowing to the telematics server to calculate the throughput rate and an amount of change in the throughput rate and setting a second data level in consideration of the calculated throughput rate and the calculated amount of change in the throughput rate.
(Bergsson, par0032 teaches a burst of N consecutive packets may be transmitted from the sender. The time for receiving those N consecutive packets is calculated at the receiver, and the throughput is ascertained. A second set of N consecutive packets is then utilized to calculate the throughput. Numerous such calculations are made and an average taken. However, the calculations are made using overlapping sets of packets in order to provide a smooth function. Thus, packets 1, 2 and 3 are utilized to calculate throughput 1, packets 2, 3 and 4 may be utilized to calculate throughput 2, and packets 4, 5 and 6 may be utilized to calculate still a third throughput. After a specified number of throughputs are calculated, the average throughput is measured and utilized in the formulas described herein).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           measuring an amount of data flowing to the telematics server to calculate the throughput rate and an amount of change in the throughput rate and setting a second data level in consideration of the calculated throughput rate and the calculated amount of change in the throughput rate, as taught by Bergsson in the method of Alrabady, Kim, Ling, and Ljung, so by calculating throughput rate and the rate of change of the throughput at the receiving end, and then transmitting the throughput back to the receiver, the receiver has all of the information it needs to determine the size of the 

As per claim 16. Alrabady, Kim, Ling, Ljung, and Bergsson disclose the method of claim 12.
          Alrabady does not explicitly discloses wherein the determining the recommendation protocol includes determining a reliable protocol of the recommendation candidate protocol as the recommendation protocol.
          Kim however discloses wherein the determining the recommendation protocol includes determining a reliable protocol of the recommendation candidate protocol as the recommendation protocol (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the determining the recommendation protocol includes determining a reliable protocol of the recommendation candidate protocol as the recommendation protocol, as taught by Kim in the method of Alrabady, so a telematics terminal for a vehicle loaded 
          Alrabady and Kim do not explicitly disclose when the two or more valid sources are present.
          Ling however discloses when the two or more valid sources are present. (Ling, par0314 teaches some alternative systems or devices compliant with one or more of the transceiver protocols may communicate with one or more in-vehicle displays, including touch sensitive displays. In-vehicle and out-of-vehicle wireless connectivity between the device 300, the vehicle, and one or more wireless networks provide high speed connections that allow users to initiate or complete a transaction at any time within a stationary or moving vehicle. The wireless connections may [the sources transmitting the data may or may not be present] provide access to, or transmit, static or dynamic content (live audio or video streams, for example) [two or more transmitting]. The content may include raw data elements, derived data elements, or calculated data elements (e.g., vehicle-related data). Other content may be related to entertainment and comfort, or facilitate electronic commerce or transactions. Some devices 300 allow users to amend or enter into insurance policies through the wireless connections of the vehicle or the wireless processor 2304 of the device 300. Some devices 300 may provide turn-key access to insurance coverage to new vehicle buyers before the vehicle leaves a sales lot).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           when the two or more valid sources are present, as taught by Ling in the method of 

As per claim 17. Alrabady, Kim, Ling, Ljung and Bergsson disclose the method of claim 16.
          Alrabady does not explicitly discloses wherein the determining the recommendation protocol includes determining a lightweight protocol of the recommendation candidate protocol as the recommendation protocol.
          Kim however discloses wherein the determining the recommendation protocol includes determining a lightweight protocol of the recommendation candidate protocol as the recommendation protocol (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS) [lightweight protocol], a packet message such as Transmission Control Protocol (TCP), and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           
          Alrabady and Kim do not explicitly disclose when the two or more valid sources are not present.
          Ling however discloses when the two or more valid sources are not present. (Ling, par0314teaches Some alternative systems or devices compliant with one or more of the transceiver protocols may communicate with one or more in-vehicle displays, including touch sensitive displays. In-vehicle and out-of-vehicle wireless connectivity between the device 300, the vehicle, and one or more wireless networks provide high speed connections that allow users to initiate or complete a transaction at any time within a stationary or moving vehicle. The wireless connections may [the sources transmitting the data may or may not be present] provide access to, or transmit, static or dynamic content (live audio or video streams, for example) [two or more transmitting]. The content may include raw data elements, derived data elements, or calculated data elements (e.g., vehicle-related data). Other content may be related to entertainment and comfort, or facilitate electronic commerce or transactions. Some devices 300 allow users to amend or enter into insurance policies through the wireless connections of the vehicle or the wireless processor 2304 of the device 300. Some devices 300 may provide turn-key access to insurance coverage to new vehicle buyers before the vehicle leaves a sales lot).
.

Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady in view of Kim further in view of Ling further in view of Ljung further in view of Bergsson and further in view of Ohmori.

As per claim 13. Alrabady, Kim, Ling, Ljung and Bergsson disclose the method of claim 12.
          Alrabady further discloses wherein the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady and Kim do not explicitly disclose based on whether an inflow of the data is unstable.
          Ling however discloses based on whether an inflow of the data is unstable (Ling, par0065 teaches built-in logic may allow some devices 300 to relay information from one device 300 to another when wireless networks are unavailable [inflow of the data is unstable], device 300 failures occur, bandwidth restrictions occur, or other conditions warrant. In some applications, a receive-and-relay feature in some devices 300 may allow devices 300 to conserve power by not transmitting data or messages continuously and directly to base stations. Some devices 300 may communicate data across relatively short distances (e.g., a few yards or 100 yards between mobile or stationary devices 300, for example) instead of the larger distances a communication to a stationary wireless base station may require).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           based on whether an inflow of the data is unstable, as taught by Ling in the method of Alrabady and Kim, so in-vehicle communication occurs through a wireless protocol, transceivers may provide short and/or long range radio, optical link, or operational links that may not require a physical communication path to receive or transmit data, the communication protocol may provide an interoperable communication link with other in-vehicle or external applications and/or devices, see Ling par0062.
          Alrabady, Kim, Ling, Ljung and Bergsson do not explicitly disclose sets a first abruption flag.
          Ohmori however discloses sets a first abruption flag (Ohmori, par0926 teaches after writing the broadcast key BK_2, the update unit 1106 deletes the encryption scheme information set 1142 including the scheme identifier “B_1” of the encryption scheme list 1133 and sets the 1st update flag 181 to “1”[ sets a first abruption flag]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           

As per claim 14. Alrabady, Kim, Ling, Ljung, Bergsson and Ohmori disclose the method of claim 13.
          Alrabady further discloses the telematics server (Alrabady, Fig 1 (server-132), par0027 teaches the in-vehicle communications gateway module 130 also includes a server 132).
          Alrabady, Kim, Ling and Ljung do not explicitly disclose wherein the setting a second data level includes setting, of the throughput rate and the amount of change in the throughput rate.
          Bergsson however discloses wherein the setting a second data level includes setting, of the throughput rate and the amount of change in the throughput rate (Bergsson, par0032 teaches a burst of N consecutive packets may be transmitted from the sender. The time for receiving those N consecutive packets is calculated at the receiver, and the throughput is ascertained. A second set of N consecutive packets is then utilized to calculate the throughput. Numerous such calculations are made and an average taken. However, the calculations are made using overlapping sets of packets in order to provide a smooth function. Thus, packets 1, 2 and 3 are utilized to calculate throughput 1, packets 2, 3 and 4 may be utilized to calculate throughput 2, and packets 4, 5 and 6 may be utilized to calculate still a third throughput. After a specified number of throughputs are calculated, the average throughput is measured and utilized in the formulas described herein).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the setting a second data level includes setting, of the throughput rate and the amount of change in the throughput rate, as taught by Bergsson in the method of Alrabady, Kim, Ling and Ljung, so by calculating throughput rate and the rate of change of the throughput at the receiving end, and then transmitting the throughput back to the receiver, the receiver has all of the information it needs to determine the size of the congestion window and does not have to estimate congestion window for acknowledgements, see Bergsson par0019.
          Alrabady, Kim, Ling, Ljung, Bergsson do not explicitly disclose and a second abruption flag in consideration of the.
          Ohmori however discloses and a second abruption flag in consideration of the (Ohmori, par0369-0370 teaches the update unit 106 sets the 2nd update flag 182 of the storage unit 110 to “1”, which herewith completes the update of the public-key encryption scheme. From here onward, when receiving a request of the 2nd update flag [a second abruption flag] from the memory card 300, the update unit 106 reads the 2nd update flag 182 “1” from the storage unit 110 and transmits the read 2nd update flag 182 “1” to the memory card 300).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           and a second abruption flag in consideration of the, as taught by Ohmori in the method 

As per claim 15. Alrabady, Kim, Ling, Ljung, Bergsson and Ohmori disclose the method of claim 14.
          Alrabady does not explicitly discloses wherein the mapping the first data level and the second data level includes selecting a predefined reliable protocol as the recommendation candidate protocol when.
          Kim however discloses wherein the mapping the first data level and the second data level includes selecting a predefined reliable protocol as the recommendation candidate protocol when (Kim, par0025 the transport gateway 12 receives the service request message from the telematics terminal 11, analyzes [determining] Short Message Service (SMS), a packet message such as Transmission Control Protocol (TCP) [reliable protocol], and a web message such as Hypertext Transfer Protocol (HTTP), processes authentication by extracting user information from the service request message through the process module, charges according to the user information and a kind of services, and transports the service provided from the service providing server 13 to the telematics terminal 11.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the mapping the first data level and the second data level includes selecting a predefined reliable protocol as the recommendation candidate protocol when, as taught 
          Alrabady, Kim, Ling, Ljung and Bergsson do not explicitly disclose at least one of the first abruption flag or the second abruption flag is set to "enable".
          Ohmori however discloses at least one of the first abruption flag or the second abruption flag is set to "enable" (Ohmori, par0926 teaches after writing the broadcast key BK_2, the update unit 1106 deletes the encryption scheme information set 1142 including the scheme identifier “B_1” of the encryption scheme list 1133 and sets the 1st update flag 181 to “1”[ sets a first abruption flag to enable]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           at least one of the first abruption flag or the second abruption flag is set to "enable", as taught by Ohmori in the method of Alrabady, Kim, Ling, Ljung and Bergsson, so encryption technology help to prevent use of unauthorized contents obtained by tampering and eavesdropping, see Ohmori par0002.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Kim (US20200004605A1) – Related art in the area of a method for providing a telematics service using a virtual vehicle and a telematics server using the same.
• Jiang et al. (US20110208386A1) – Related art in the area of registering a vehicle with a call center of a telematics system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442